EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew L. Goska on January 27, 2022.

The application has been amended as follows: 

In the specification:
On page 1, in paragraph 0001, line 3:  The phrase --now U.S. Patent No. 10,420,688,-- has been inserted after the phrase “DYNAMIC CONTROL PANELS,”.



In the claims:
In claim 12, line 2:  The term “first” has been changed to --third--.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to teach or suggest the use of a patient support apparatus comprising the particular structural configuration and cooperation between the frame, the plurality of wheels, the support surface, and the actuator assembly in combination with the operational arrangement between the exit detection system, the control panel including first and second controls, the first and second backlights, and the control system as explicitly recited in independent claim 1.  With respect to the prior art, most conventional patient support devices which comprise an exit detection system typically include a control system having a basic audible alarm or alert component for indicating that the exit detection system is either armed or disarmed, as opposed to the use of a control system adapted to disable the first control when the exit detection is armed (by the second control) and to change an illumination state of the first backlight when the exit detection system is armed, as specifically claimed by Applicant.  Hence, it is considered that the application is currently in full and proper condition for allowance. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT G SANTOS/Primary Examiner, Art Unit 3673